      Case 1:19-cv-11245-LGS-SLC Document 177 Filed 07/27/21 Page 1 of 1


                      Plaintiffs' letter-motion requesting an adjournment of the upcoming Discovery
                      Conference (the "Letter-Motion" (ECF No. 175)) is DENIED.
                        MIRER MAZZOCCHI & JULIEN, PLLC
                      Defendant Catania's    counselAT
                                          ATTORNEYS    represents
                                                          LAW        that he will be unable to attend at the time
                      requested by Plaintiffs'  counsel
                                         1 WHITEHALL STREET(ECF  No.  176), and Plaintiffs' counsel have stated that at
                      least one of Plaintiffs' attorneys
                                           SIXTEENTH   FLOORwill be able to attend the Discovery Conference at the
                                     NEW YORK, NEW YORK 10004
                      scheduled time. Accordingly, the Discovery Conference will proceed on Thursday, July
 JEANNE MIRER         29, 2021 at 10:00   am in-person
                                      TELEPHONE             in Courtroom 18A, 500 Pearl Street,
                                                  :(212) 231-2235                                    New York, New
                                                                                               RIA JULIEN
 KRISTINA MAZZOCCHI   York.            FACSIMILE: (646) 786-3861


                      The Clerk of Court is respectfully directed to close ECF No. 175.

                      SO ORDERED 7/27/2021
                                         26 July 2021



Via ECF
Honorable Magistrate Judge Sarah L. Cave
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

                                              Re: Liriano, et al. v. NYC DOE et al.
                                              19-Civ.-11245 (LGS)(SLC)
                                              Conference Adjournment
Dear Judge Cave:
By this letter Plaintiffs request the time of the hearing on July 29, 2021 be adjourned from 10
a.m. to 4:00 p.m, at which time we understand the Court is available. Plaintiffs’ counsel have a
court mandated Mediation in the Case of Capece v City of New York, (Index No. 156035/2018)
beginning at 9:30 a.m. and do not know how long it will last but we know it will conflict with an
in-person discovery conference at 10 a.m. Plaintiffs sought consent of Defendants earlier today.
Defendant Catania does not consent. We thank the Court for any accommodation.


                                               Respectfully submitted,

                                               _______/s/______________
                                               Jeanne Mirer Ria Julien
                                               Attorneys for Plaintiffs
